Barnard, P. J.
There is no dispute in respect to the material facts in this cáse. The plaintiff was requested, by one Ring, to obtain the price and terms of payment of a piece of land owned by the defendant. He, in pursuance of this request of Ring, saw the defendant and obtained a price of $15,000 for the property. The defendant told plaintiff on the occassion that he would give him $100 if it “was a sale,” “that the defendant didn’t want any agent to get hold of it.” The plaintiff introduced Ring to the defendant and the sale was made. It was proven that the defendant had put his property in the hands of an agent, one Gallagher, and that Gallagher had informed Ring of *716the property being for sale. The plaintiff was not informed of this fact and he is therefore entirely free from fraud or suppression of facts. The defendant is not so free from criticism. He employed the plaintiff to escape agents. The inference was permissible that the property was not in the hands of brokers for sale. The plaintiff performed his agreement and is entitled to the price agreed upon for the service rendered. There is one disputed fact. The defendant testifies that the plaintiff, upon being informed subsequent to the sale, that Gallagher claimed a commission if the defendant gave up his claim.
The plaintiff denies this and the finding of the court must control, the judgment, therefore, be affirmed, with costs.
Dykman and Pratt, JJ., concur.